DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and species of anti-CD137 antibody comprising the heavy chain variable region (VH) comprising HVR-H1-H3 of SEQ ID NO:30, 90 and 150, respectively, VH comprising SEQ ID NO:390 and heavy chain (HC) comprising SEQ ID NO:390, and light chain variable region (VL) comprising HVR-L1-L3 of SEQ ID NO: 210, 270 and 330, respectively, and VL comprising SEQ ID NO:450 and light chain (LC) comprising SEQ ID NO:527, and additional therapeutic agent which is an immune checkpoint inhibitor which is an anti-PD-1 antibody, and type of level of CD137L expression is protein expression, in the reply filed on 5/10/22 is acknowledged. 
The restriction requirement is made final.

Claims 34, 48 and 49 are withdrawn from consideration as being directed to a nonelected invention or species.
	
Alternative Names
CD137 is also known as 4-1BB and TNFRSF9 (see p. 1, line 20, of the specification).

The antibody comprising the elected HVR-Hs and HVR-Ls is known as Fab 5365 and as an IgG4 antibody as AG10131 (see Tables 1-3).

Specification
	The size of the text file is required to be in bytes instead of KB or kilobytes (see 37 CFR 1.52(e)(5)).  (See amendment to the specification filed 8/3/20).

The disclosure is objected to because of the following informalities: [0198], line 2, “they could be responders even they are CD137L- cancers”, it appears “though” may be missing after “even”.
Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated IF the figure comes directly from The Cancer Genome Atlas (TCGA) database (see [0188] of the instant specification). The Examiner was unable to determine if this was the case. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 7, 11-13, 15-33, 41-47 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-62, 78-83, 85, 86, 88-97 of copending Application No. 16/640,684 (‘684, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of treating a cancer in a subject in need thereof, wherein the treatment is administration of an anti-CD137 antibody with the same binding characteristics (e.g., claim 61 of ‘684 and instant claim 12), including wherein the antibody comprises a heavy chain variable region (VH) and light chain variable region (VL) of SE QID NO:71 and 72, respectively (claim 78 of ‘684), which is identical to the VH and VL of instant SEQ ID NO:390 and 450, respectively (see instant claim 23(iii)). Claims such as 85 and 86 of ‘684 are inherent properties of the antibody. Treatment also may include an additional therapeutic which may an anti-PD-1 antibody (claim 97 of ‘684 and instant claims 31-33). Because the instant claims have no active method step for the determination of CD137L expression level, they are encompassed by the copending methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 6, 7, 11-13, 15-33, 41-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 11,242,395 B2 (‘395) in view of Tolcher et al. (Clin. Canc. Res. 23(18):5349-57, June 2017, cited in the IDS filed 1/22/21).
The instant application claim a method of treating a cancer in a subject in need thereof, wherein the treatment is administration of an anti-CD137 antibody which is the same as the antibody of US 11,242,395 B2 with the same binding characteristics and sequences, including wherein the antibody comprises a VH and VL of SE QID NO:71 and 72, respectively, which are identical to the VH and VL of instant SEQ ID NO:390 and 450, respectively (e.g., claims 20 and 21 of ‘395 and instant claims 12 and 23(iii)). Claim 7 of ‘395 requires the antibody to block binding of human CD137 to CD137L, consistent with instant claim 17. Because the instant claims have no active method step for the determination of CD137L expression level, they are encompassed by the copending methods. Patent ‘395 does not claim wherein the antibody is administered with a second therapeutic agent, particularly an anti-PD-1 antibody.
Tolcher et al. teach that anti-CD137 antibody utomilumab has been shown experimentally to promote T cell proliferation and survival and enhance cytotoxic T cell responses, and clinically to have therapeutic anti-cancer activity (p. 5349, col. 2, second paragraph). When administered in conjunction with anti-PD-1 monoclonal antibody pembrolizumab, there were durable responses for a wide variety of solid cancers (p. 5356, col. 1, third paragraph).
It would have been obvious to add an anti-PD-1 antibody such as pembrolizumab to the method of treating cancer with the administration of the claimed CD137 antibody.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 are unclear because they are apparently duplicative of each other, both drawn to the same method comprising administration of the same antibody to the same subject. At some point previously, a sample has been obtained from the subject and it has been determined that the level of expression of CD137L in the sample is lower than a reference level.  Neither claim has an active method step.
Along the same lines, claim 3 is a method of treating a subject having cancer comprising administering an effective amount of an anti-CD137 antibody to the subject, “wherein it has been determined that the subject is likely to respond to the anti-CD137 antibody when the level of expression of CD137L in a sample obtained from the subject is lower than a reference level.” This determination limitation does not mean that the subject is likely to respond to the anti-CD137 antibody. The limitation is disconnected from the administration, which makes the claim confusing.  It simply means that, separately, it has been determined that the subject is likely to respond to the anti-CD137 antibody when their sample CD137L level is lower than a reference level, not that subject being treated actually has a lower CD137L level than the reference level.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 11-13, 15-33 and 41-47 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or delaying progression of cancer in a subject in need thereof, the method comprising (a) obtaining a tumor sample of said cancer from the subject, and (b) measuring the level of expression of CD147L protein in the sample, (c) comparing the level of expression of CD137L in the sample compared to a reference which is from one or more normal healthy patients or which is from one or more samples isolated from one or more patients determined to be non-responsive to anti-CD137 antibody therapy, wherein if the level of expression of CD137L in the subject sample is lower than the reference level or is undetectable, then an effective amount of an agonist anti-CD137 antibody is administered to the subject and/or wherein the antibody has the VH and VL of SEQ ID NO:390 and 450, respectively, or HVRs thereof, does not reasonably provide enablement for wherein the reference or antibody is not one described above or wherein the sample is not a tumor sample from the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a method of treating or delaying progression of cancer by administering an anti-CD137 antibody to a subject from whom a sample has been taken and which has a lower level of CD137L than a reference level.  There are four issues of enablement with the claims. The first is what the antibody does.  The second is what the antibody is.  The third is what the sample is.  The fourth is what the reference is.
Because this is a method of treating cancer or delaying its progress in a subject in need thereof, the antibody must have positive therapeutic properties. Example 6 of the specification is entitled “anti-CD137 is a competitive agonist of CD137L”.  Additionally, it is discussed [0004]) that, “Therapies targeting the CD137:CD137L signaling pathway have been shown to have antitumor effects in a number of model systems, and agonistic anti-CD137 antibodies have also entered clinical development (Yonezawa et al. Clin. Cancer Res. 2015 Jul 15;21(14):3113-20; Tolcher etal. Clin Cancer Res. 2017 Sep 15;23(18):5349-5357).”  The requirement for agonistic activity of an anti-CD137 antibody in the treatment of cancer is also discussed in Bartkowiak et al. (Front. Oncol. 5:117, doi: 10.3389/fonce.2015.00117, 2015, cited in the IDS filed 5/10/22, p. 2, col. 1, start of last paragraph, and paragraph bridging pp. 3-4), a review article about 4-1BB (CD137) agonists, which teaches the use of agonistic anti-CD137 antibodies in the treatment of cancer. Anti-Tumor antagonist anti-CD137 antibodies are not enabled by the instant specification or the prior art. 
	Claims 7, 11 and 12 are drawn to CD137 antibodies which can treat cancer and which bind or do not bind particular amino acids.  These claims are like a single means claim as defined in MPEP 2164.08: A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor Although the court in Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) did not decide the enablement issue, it did suggest that a claim directed to all DNAs that code for a specified polypeptide is analogous to a single means claim. Claims 7, 11 and 12 rely, in the absence of any structural limitation, on particular necessary therapeutic function in combination with a broad epitope-binding function to define antibodies, which are in general known for having very specific structure-function correlations.  Not any antibody that binds CD137 will bind (or does not bind) the specified amino acids listed in the claims. These claims are not enabled for their full scope.
 Claim 19 allows for mixing 60 HVR regions from each of HVR-H1, -H2 and H3, as well as each of 60 different HVR-L1, -L2 and L3.  This makes over 200,000 possible VH and separately VL regions.  When paired, this makes millions of possible VH and VL combinations. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three HVRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain HVRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent antibody.  It is expected that all of the heavy and light chain HVRs in their proper order and in the context of framework (FR) sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. However, minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995) teach that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. This is akin to swapping HVRs from one antibody with another. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high.  Further, even though there are some publications which acknowledge that HVR3 is important, the conformations of other HVRs as well as framework residues influence binding.  There is no information in the specification about which amino acids of the HVRs and/or FRs are necessary and/or sufficient for CD137 binding.  MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, amino acids in other CDRs and a number of residues outside the CDRs make antigen contact. Residues in CDRs which do not contact antigen are important for backbone conformations (e.g., p. 733, section “Antigen contacts: CDR definitions” beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2).  Even for claim 20 or 21 that specifies 60 the VH and VL, there are 3600 possible pairs. Neither the prior art nor the specification supports the reasonable expectation of successfully making a functional antibody or antigen-binding fragment thereof under these circumstances.  It has been shown that mixing the heavy chains of an antibody to p-azobenzoate from one rabbit with the light chains of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded (RS Nezlin, Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored."   Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” The claims are not enabled for mixing and matching HVRs from different VH or VL regions or a VH from one antibody with a VL from a different antibody.
	Only claims 42-45 define the sample from the subject, with claim 42 limiting the sample to a serum sample, claims 43 and 44 limiting it to a tumor sample, and claim 45 limiting it to comprising one or more cancer cells.  The specification has shown only that samples from tumors (or tumor cell lines) provide the information necessary to carry out the claimed method. 
Example 2 looked at different tumor cell lines for expression of CD137L by flow cytometry using an anti-mouse CD137L antibody (Fig. 3, [0193]). Of the 10 cell lines, 6 had little or no detectable CD137L on their surface, and 4 had appreciable levels ([0193]).  Using theses tumor cell lines in a syngenic mouse tumor model, the tumors from cells with little or no surface CD137L responded to anti-CD137-AB1 antibody treatment, whereas the other had no significant response (Fig. 4A and 4B, [1094]-[0195]).  Example 4 describes a separate experiment using syngenic tumor models in which surface CD137L expression was evaluated in conjunction with anti-CD137 antibody and combination therapy, showing that both tumor cells having higher or low CD137L expression which did not respond or only weakly responded to anti-CD137 antibody monotherapy could responded to combination therapy (Table 4, Fig. 6A-6D, [0197]). Example 5 shows staining for CD137L on human normal tissue and tumor samples, with only certain patient’s tumor tissue samples showing CD137L cell surface expression ([0199]). Further, as discussed by Creative-Diagnostics, (https://www.creative-diagnostics.com/4-1bb-4-1bbl-signaling-pathway.htm , 2022), 4-1BBL is expressed predominantly on professional antigen presenting cells (APC), B cells and macrophages (“The function of pathway” section), which makes detection of CD137L in a cell or tissue sample not enabled for its full scope because testing CD137L on these cells will generally exhibit a high level of expression. Additionally, it is noted (ibid, “Clinical significance”) that “Clinical studies have demonstrated an increase in serum levels of soluble 4-1BB in patients with multiple sclerosis and rheumatoid arthritis,…”  This shows that detection of CD137L in serum can be an indicator of diseases other than cancer, or that its lack of detection may simply signal the normal healthy state. There are no working examples of detection of CD137L in serum or correlation thereof with cancer treatment susceptibility in the instant application.  As discussed in [0104], “As such, a tumor or cancer cell that has low expression of CD137L may interact with anti-tumor T cells that have higher CD137 (e.g., as compared to a tumor or cancer cell with higher levels of CD137L expression that cause downregulation of CD137 in interacting cells).”  Kamijo et al. (J. Invest. Dermatol. 137(10)Suppl. 2:5282, Abst. 522, Oct. 2017) shows that cutaneous T cell lymphoma (CTCL) cells express CD137 and CD137L on the CTCL cells, and soluble CD137 serum levels in advanced CTCL patients were increased. Kamijo et al. teaches away from using serum CD137 levels in the claimed method. The sample is not enabled for its full breadth, but only wherein it is a tumor sample, which is distinct from a sample comprising one or more cancer cells because for detection and particularly comparison of CD137L levels, one needs a sufficient amount of cancer cells, which is not represented by a sample comprising one or more cancer cells.
	Finally, even if one is using a tumor sample from a subject with cancer, if the comparison is not to a proper reference the results with not have the required meaning.  Simple detection of lower CD137L level in a sample compared to a reference may be because the reference includes normal CD137L-expressing cells, for example. The term “reference level” is defined broadly in the specification as an absolute or relative value (without stating to what it is relative), and that it may be a range of values, a median, mean or average value, or a value compared to a particular level or baseline level ([0083]).  If one does not know what the reference is, then one cannot determine if there is any meaning to the level in the sample that is lower. For example, if the reference has a large amount of CD137L present, then all samples may be lower, whereas if the references has only a trace amount of CD137, then all samples may be higher; but, in these instances whether a CD137 level in a sample is lower or higher does not reflect whether the treatment will or will not be successful. Claim 6 recites “wherein the level of expression of CD137L in the sample is below the limit of detection; however, there is no requirement the reference have a CD137L expression level above the limit of detection. 
	For the reasons discussed above and including the breadth of the claims for the antibody function and structure, the recognition in the prior art of the complexity and unpredictability of correlating antibody structure and function, the breadth of sample and reference type in the claims, the support in the prior art for limited sample type and absence of working examples, guidance or direction for using serum sample CD137L levels or anti-CD137 antibodies which are not agonist, it would require undue experimentation to practice the method commensurate in scope with the claims.



Claims 7, 11-13, 15-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention is drawn to a method of treating cancer in a subject by administration of an effective amount of any anti-CD137 antibody to the subject. Dependent claims require the antibody to bind or not bind a particular region of CD137, or that the antibody has certain species-crossreactivity. However, there is no disclosure in the specification or prior art of using an anti-CD137 antibody which is not an agonist antibody. Further, while there are a couple known examples in the prior art wherein the antibody binds the extracellular domain of human CD137 and binds to one or more residues within amino acids 34-108, these are distinct antibodies that do not support a broad structure-function relationship that can be used to describe the genus. 
The antibodies set forth in the instant specification in Tables 1-3 are those disclosed in US 20200369776 A1 (‘776, see Table 1C, instant elected species being antibody 5365/AG10131:VH/VL  SEQ ID NO:71/72 of ‘776 corresponding to instant SEQ ID NO:390/450).  It reasonably appears the antibodies of the instant method must be agonists, i.e., increase activity of CD137, shown for both AG10058 and AG10131 (see Examples 8-10). The specification shows that not all disclosed anti-CD137 antibodies bind cynomolgus monkey, mouse and/or rat CD137 expressing cells (Table 5 of ‘776). As can be seen from the table on p. 79 of ‘776, antibodies AG10058, AG10059, AG10131 bind similar but not identical epitopes.  These three AG antibodies were agonistic, being able to induce both CD8+ T cell proliferation and IFN-gamma secretion (Example 9 of ‘776), as well as having anti-tumor efficacy (Example 10 of ‘776). Both AG10058 and AG10131, which bind mouse CD137, showed agonistic NF-κB inducing activity (Example 8 of ‘776). AG10131 effectively blocked binding between CD137 and CD137L, but antibodies AC1097 and AC1121 showed almost no blocking by ELISA (section 6a of ‘776). There is no information for all but three Fabs about their ability to block binding of CD137 to its ligand or what epitope they bind. However, it appears that other antibodies bind very different epitopes (Example 5 and Table 5, e.g., AC 1097, of ‘776), including epitopes comprising amino acids 109-150 of CD137. The specification has not provided sufficient disclosure to allow the skilled artisan to readily envision a representative number of antibodies that meet the different claim limitations. It does not appear the inventors were in possession of the genus. Claims 19-21 allow for mixing and matching of not only HVR regions within a variable chain (claim 19), but also shuffling of VH and VL regions between different antibodies (claims 19-21).  Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017), shows by mutating conserved regions of VH and VL, almost all VH mutants led to decreased antigen binding affinity, while the VL was more permissive (p. 4, 2nd and 3rd paragraphs). However, when CDR regions were switched between variable domains, it was found that for the VH binding to antigen not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). Also, the interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly.” It is reported previous studies using CDR grafting for antibody humanization showed the importance of framework residues in the context of antigen binding and stability (p. 14, 1st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.” This supports the need to not only have known HVR1-3 from within a single variable region, but also specifically paired VH and VL. 

	

	Priority
It is noted that no translation of the certified copy of the foreign priority application has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. However, even if it were translated to perfect priority, for the rejections under 35 USC 103 below only Chin et al. (Nat. Comm. 9:4679, doi: 10.1038/s41467-018-07136-7, 2018) has a publication date after the foreign priority date, but it is only supplied as evidence and is not necessary for the rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6, 15, 16 18, 31-33, 41, 43-47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartkowiak et al. (Front. Oncol. 5:117, 16 pages, June 2015, cited in the IDS filed 5/10/22) in view of Dimberg (Oncol. Rep. 15:1197-1200, 2006) and Segal et al. (Clin. Canc. Res. 23(8):1929-1936, 2016).
Bartkowiak et al. teaches immunotherapy with anti-4-1BB (CD137/TNFSF9) agonist antibodies alone and in combination with an additional therapeutic agent (e.g., CTLA-4 antibody or PD-1 blocking antibody), including for colon cancer (p. 6/16, col. 2, third paragraph, and Table 1, p. 8/16, col. 1, middle of second paragraph, and col. 2, first paragraph, second full sentence; p. 9/16, col. 2, middle of second paragraph; p. 10/16, col. 2, first paragraph). A phase I clinical trail has begun for the combination of anti-CD137 antibody urelumab with cetuximab for metastatic colorectal cancer (p. 10/16, col. 2, middle of third paragraph). Directly addressing colon cancer treatment with anti-4-1BB antibodies, it is suggested, “For tumors such as colon cancer in which Th17 polarized T cells play important roles in tumor formation and support, combinations involving α4-1BB which can alter the balance of T cell phenotypes away from a Th17 and toward a Th1 or ThEO polarity could offer uniquely effective therapy.”  Bartkowiak et al. does not teach wherein the subject being treated has been identified as having a lower level of CD137L.
Dimberg et al. teaches that CD137L is expressed on several human colon carcinoma cell lines and cell from patient tumors (p. 1197, col. 2, third paragraph). CD137L protein levels were measured by ELISA in lysates of cancerous colorectal tissues and matched normal tissue, with the result that levels of CD137L were found to be significantly lower in cancerous tissue (48 ± 9 .2 pg/mg) than normal tissue (115 ± 32.3 pg/mg) (Fig. 2, p. 1999, col. 1, first paragraph). When samples were divided into colon cancer and rectal cancer compared to normal adjacent tissue, only colon cancer showed a significant difference compared to the control (~184 v. ~53 pg/mg; p. 1999, col. 1, second paragraph). Contrary to this, plasma levels of CD137L tended to be higher in patients with colon compared to rectal cancer (p. 1199, col. 2, first paragraph, Fig. 3).
Segal et al. teach that anti-CD137 antibody urelumab is an agonistic fully human antibody with an IgG4 Fc region (p. 1930, col. 1, first full paragraph). The monotherapy had an acceptable safety profile and evidence of immune activation (p. 1933, paragraph bridging cols. 1-2). It is taught that urelumab is in clinical trials in combination with other antibody therapies based on preclinical data showing enhanced antibody-dependent cellular cytotoxicity when an agonist CD137 antibody was given after a targeted antibody (p. 1934, col. 2, last paragraph). A clinical study is also evaluating the combination of urelumab with an anti-PD-1 immune checkpoint inhibitor antibody for advance solid tumors (p. 1935, col. 1, first paragraph). 
It would have been obvious to treat a colon cancer in a subject in need thereof by administration of an effective amount of an anti-CD137 antibody as taught by Barkowiak et al., including wherein the antibody is urelumab, wherein the subject would have reasonably been expected to have a lower CD137L protein level in a colon cancer sample from the subject compared to a normal control sample on the basis of the findings of Dimberg et al.  Depending on the method used for CD137L protein level detection, the artisan of ordinary skill would have reasonably expected that under some circumstances, the level of CD137L in a colon cancer sample could be below the limit of detection.



Claim(s) 1, 3, 6, 7, 11-13, 15-18, 31-33, 41, 43-47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartkowiak et al. (Front. Oncol. 5:117, 16 pages, June 2015, cited in the IDS filed 5/10/22) in view of Dimberg (Oncol. Rep. 15:1197-1200, 2006) and US 11,091,557 B2 (cited in the IDS filed 5/10/22) and as evidenced by Chin et al. (Nat. Comm. 9:4679, doi: 10.1038/s41467-018-07136-7, 2018).
Bartkowiak et al. teaches immunotherapy with anti-4-1BB (CD137/TNFSF9) agonist antibodies alone and in combination with an additional therapeutic agent (e.g., CTLA-4 antibody or PD-1 blocking antibody), including for colon cancer (p. 6/16, col. 2, third paragraph, and Table 1, p. 8/16, col. 1, middle of second paragraph, and col. 2, first paragraph, second full sentence; p. 9/16, col. 2, middle of second paragraph; p. 10/16, col. 2, first paragraph). A phase I clinical trial has begun for the combination of anti-CD137 antibody urelumab with cetuximab for metastatic colorectal cancer (p. 10/16, col. 2, middle of third paragraph). Directly addressing colon cancer treatment with anti-4-1BB antibodies, it is suggested, “For tumors such as colon cancer in which Th17 polarized T cells play important roles in tumor formation and support, combinations involving α4-1BB which can alter the balance of T cell phenotypes away from a Th17 and toward a Th1 or ThEO polarity could offer uniquely effective therapy.”  Bartkowiak et al. does not teach wherein the subject being treated has been identified as having a lower level of CD137L.
Dimberg et al. teaches that CD137L is expressed on several human colon carcinoma cell lines and cell from patient tumors (p. 1197, col. 2, third paragraph). CD137L protein levels were measured by ELISA in lysates of cancerous colorectal tissues and matched normal tissue, with the result that levels of CD137L were found to be significantly lower in cancerous tissue (48 ± 9 .2 pg/mg) than normal tissue (115 ± 32.3 pg/mg) (Fig. 2, p. 1999, col. 1, first paragraph). When samples were divided into colon cancer and rectal cancer compared to normal adjacent tissue, only colon cancer showed a significant difference compared to the control (~184 v. ~53 pg/mg; p. 1999, col. 1, second paragraph). Contrary to this, plasma levels of CD137L tended to be higher in patients with colon compared to rectal cancer (p. 1199, col. 2, first paragraph, Fig. 3).
	US 11,091,557 teaches an anti-CD137 antibody that binds both human and cynomologus CD137 (col. 41, lines 35-39), and binds one or more amino acid residues at positions 24-47 or 48-88 of instant SEQ ID NO:1, but not amino acids 89-114 (col. 47, lines 26-31 and 36-52). The antibodies are used for treatment of cancer, including colon cancer and with an additional therapeutic, such as a chemotherapeutic (col. 97, line 66, through col. 98, line 2, lines 16-18, and lines 51-57). Further, two prior art anti-CD137 antibodies are noted, the human IgG4 antibody urelumab and the human IgG2 antibody utomilumab (col. 2, lines 40-43). 
	Chin et al. teach that urelumab binds the N-terminal of CD147, prior to amino acid 101 but does not block the binding of CD137 to CD137L. On the other hand, utomiliumab does bind amino acids 101 and 132, but does block the binding of CD137 to its ligand (p. 5, col. 2, full paragraph).
It would have been obvious to treat a colon cancer in a subject in need thereof by administration of an effective amount of an anti-CD137 antibody as taught by Barkowiak et al., wherein the subject would have reasonably been expected to have a lower CD137L protein level in a colon cancer sample from the subject compared to a normal control sample on the basis of the findings of Dimberg et al.  Depending on the method of CD137L protein level used for detection, the artisan of ordinary skill would have reasonably expected that under some circumstances, the level of CD137L in a colon cancer sample could be below the limit of detection. It would have been obvious to administer the anti-CD137 antibody which is urelumab or ulomilumab, both of which were known in the prior art as therapeutic antibodies (Barkowiak et al. and US 11,091,557), or is the CD137-binding antibody taught by US 11,091,557, for the treatment of cancer, including colon cancer. It would have been obvious to substitute one antibody for another, which would have reasonably been expected to yield predictable results to one of ordinary skill before the effective filing date of the invention. Chin et al. is supplied only to show the inherent epitope binding properties and ability to block binding of CD137 to CD137L for antibodies urelumab and utomilumab.


Examiner’s Comment
As can be seen in the PCT request for the instant application filed 5/29/20 and in copending application 16/640,684 filed 2/20/20 and in the earliest priority document PCT/CN2017/114247 = WO 2019/104716 for the instant application and PCT/CN2017/098332 = WO 2019/036855 for ‘684, both applications were commonly owned by ADAGENE Inc. at the time the invention was effectively filed.  This application also shares common ownership with US Patent 11,242,395, which issued from US 16/108,018, and claims priority to PCT/CN2017/098332 = WO 2019/036855.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646